UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Commission file number 1-5128 MEREDITH SAVINGS AND INVESTMENT PLAN (Full title of the plan and the address of the plan, if different from that of the issuer named below) Meredith Corporation 1716 Locust Street Des Moines, Iowa 50309-3023 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) REQUIRED INFORMATION 4.Financial Statements and Supplemental Schedule for the Plan The Meredith Savings and Investment Plan (the Plan) is subject to the Employee Retirement Income Security Act of 1974 (ERISA). In lieu of the requirements of Items 1 - 3 of this Form, the Plan is filing financial statements and supplemental schedule prepared in accordance with the financial reporting requirements of ERISA. The Plan financial statements as of December31, 2008 and 2007, and for the year ended December31, 2008, and supplemental schedule as of December31, 2008, have been audited by KPMG LLP, Independent Registered Public Accounting Firm, and their report is included herein. EXHIBITS 23.Consent of Independent Registered Public Accounting Firm, KPMG LLP MEREDITH SAVINGS AND INVESTMENT PLAN Financial Statements as of December31, 2008 and 2007, and for the Year Ended December31, 2008, Supplemental Schedule as of December31, 2008, and Report of Independent Registered Public Accounting Firm TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31, 2008 3 Notes to Financial Statements 4 Supplemental Schedule Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December31, 2008 10 Note:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Meredith Savings and Investment Plan Committee: We have audited the accompanying statements of net assets available for benefits of the Meredith Savings and Investment Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December31, 2008, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements of the Plan taken as a whole. The supplemental Schedule H, line 4i – schedule of assets (held at year end) as of December31, 2008, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Des Moines, Iowa June25, -1- Meredith Savings and Investment Plan Statements of Net Assets Available for Benefits Assets December 31, 2008 2007 Investments, at fair value $ 173,397,215 $ 255,318,486 Employee contribution receivable - 436 Employer contribution receivable - 297 Net assets available for benefits at fair value 173,397,215 255,319,219 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 2,146,134 113,844 Net assets available for benefits $ 175,543,349 $ 255,433,063 See accompanying Notes to Financial Statements. -2- Meredith Savings and Investment Plan Statement of Changes in Net Assets Available for Benefits Year Ended December31, 2008 Additions to (reductions in) net assets attributed to Investment income (loss) Net depreciation in fair value of investments $ (84,021,120 ) Dividend income 1,657,274 Total investment loss, net (82,363,846 ) Contributions Participant 17,689,961 Employer 8,091,483 Rollovers 1,430,731 Total contributions 27,212,175 Total reductions, net (55,151,671 ) Deductions from net assets attributed to Benefits paid to participants 24,738,043 Net decrease in net assets available for benefits (79,889,714 ) Net assets available for benefits at beginning of year 255,433,063 Net assets available for benefits at end of year $ 175,543,349 See accompanying Notes to Financial Statements. -3- Meredith Savings and Investment Plan Notes to Financial Statements 1.Description of Plan The following description of the Meredith Savings and Investment Plan (the Plan) provides only general information. Participants should refer to the Plan Document for a more complete description of the Plan's provisions. General - The Plan is a defined contribution plan covering substantially all employees of Meredith Corporation (Meredith or the Company). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions- Full and part-time employees are eligible to begin contributions to the Plan at any time. Temporary and on-call employees must work 1,000 hours and complete a year of service to be eligible to make Plan contributions. On a pretax basis, employees may contribute a maximum of 50 percent of their compensation to the Plan, subject to certain limitations. To be eligible to receive Company matching contributions all employees must complete a year of service in which they work at least 1,000 hours. The Company matches 100 percent of the first 3 percent of a participant’s eligible compensation contributed to the Plan and 50 percent of the next 2 percent of a participant’s eligible compensation contributed to the Plan.
